Citation Nr: 0030932	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-50 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from August 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.


REMAND

Although the RO undertook development of this matter 
consistent with procedures extant at the time the claim was 
filed, the law with regard to developing claims for service 
connection has undergone significant change recently.  A 
remand is required due to the recent changes in the laws 
affecting the processing of service connection claims.  

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does not fully comply 
with the new requirements with regard to notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  Further, 
it is noted that records held by a Federal agency are 
routinely obtained in cases involving certain veterans 
seeking service connection for PTSD who have identified 
stressors.  The RO should address these problems prior to 
review by the Board so as to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
arguably satisfied by VA compensation examination performed 
in 1996.  However, the Board finds that the examination 
report did not fully address verified stressors, as no 
verification had been attempted at that point.  The Board is 
of the opinion that if the RO is able to verify the stressors 
in this case, that additional examination is necessary before 
it may proceed to a decision on the basis of the evidence.  

The RO's decision in the instant case was made on the basis 
of previous requirements.  Remand is thus also appropriate 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(holding that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial-appeal process has been concluded, 
the version most favorable to appellant should apply).

The veteran has presented medical records showing diagnoses 
of PTSD, and while there may be some issue as to whether 
these diagnoses are based on accurate or valid accounts of 
his stressor history, the veteran has, nonetheless, presented 
medical evidence establishing a connection between PTSD and 
his active service.  

The veteran's central contention is that he has PTSD as a 
result of exposure to several principle stressors.  He cites 
the killing of a young boy as well as being fired upon on a 
boat as specific traumatic incidents.  The veteran has not 
been specific about the dates and times of these incidents.  
Furthermore, the veteran's unit history has not been 
researched in order to verify his stressors.  

As the veteran has diagnoses of PTSD related to his period of 
active service, verification of the occurrence of the claimed 
stressors from the United States Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).

Finally, the Board notes that at the VA examination in May 
1996 as well as during VA outpatient treatment in May 1996, 
the veteran reported having received private psychiatric 
treatment in the past and indicated that he had received a 
psychiatric examination in connection with his application 
for Social Security Administration (SSA) benefits.  VA must 
obtain these potentially relevant records.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for any psychiatric 
disorder since 1973, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  A specific request 
should be made for information concerning 
the private psychiatric treatment 
received by the veteran in the past and 
referenced by him in May 1996 VA medical 
records as well as information concerning 
the psychiatric examination conducted for 
SSA benefit purposes.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should seek verification of 
the stressors reported by the veteran.  
If necessary, the veteran should be 
requested to provide more specific 
information concerning the claimed 
stressors described previously.  The 
veteran should be advised that he must 
provide specific information concerning 
the events, dates, places, persons 
involved, and units involved for a 
meaningful search for, and verification 
of, stressor information.  The RO should 
contact the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 as well as the 
National Archives and Records 
Administration, ATTN: NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, if 
necessary, and request copies of the 
morning reports for the veteran's unit 
pertinent to the events identified in the 
statements of the veteran as well as 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the veteran's 
unit during the time frame cited that 
would shed light on the events related by 
the veteran.  In addition, the RO is 
requested to attempt to determine, to the 
extent possible, the location where the 
above-referenced individual was killed, 
and the likelihood of the reported boat 
incident.  In this regard, the veteran's 
statements (or the RO's summary of the 
pertinent information contained therein), 
copies of the veteran's service personnel 
records, and a copy of his record of 
service (DD Form-214) should be forwarded 
to the appropriate source.

3.  If any of the stressful events 
reported by the veteran are independently 
verified by the RO, the veteran should be 
examined by a VA psychiatrist to 
determine the nature and extent of any 
current psychiatric disorder.  The 
examination report should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is informed that any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiner should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  In 
the supplemental statement of the case, 
the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  The veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 

considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


